In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
ROBERT JOINER,           *
                         *                           No. 12-583V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: August 1, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ Fees and Costs; award
AND HUMAN SERVICES,      *                           in the amount to which respondent
                         *                           does not object.
             Respondent. *
*********************
Diana Stadelnikas Sedar, Maglio, Christopher & Toale, Sarasota, FL, for
Petitioner;
Julia W. McInerny, United States Dep’t of Justice, Washington, DC, for
Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS 1

       On June 25, 2014, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request $18,725.00, an amount to which respondent does not object.
The Court awards this amount.

       On September 10, 2012, Robert Joiner filed a petition for compensation
alleging that the seasonal influenza (“flu”) vaccine, which he received on October

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
16, 2009, caused him to suffer Guillain-Barré Syndrome (“GBS”). Petitioner
received compensation based upon the parties’ stipulation. Decision, filed July 11,
2014. Because petitioner received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $18,725.00 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he did not incur any in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $18,725.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, Diana Stadelnikas Sedar, for
        attorneys’ fees and other litigation costs available under 42 U.S.C. §
        300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2